Order granting plaintiff’s motion for a preference reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ton dollars costs. In our opinion the motion papers fail to present facts sufficient to entitle respondent to a preference. Young, Hagarty, Carswell and Tompkins, JJ., concur; Lazansky, P. J., concurs in result, and is of opinion that the Special Term for motions in Kings county should not pass upon applications for the preference of cases on the Trial Term calendar in Nassau county.